1    JONATHAN D. MILLER (SBN 220848)
     jonathan@nhmlaw.com
2    HOLLY C. BLACKWELL (SBN 224149)                         JS-6
     holly@nshmlaw.com
3    NYE, STIRLING, HALE & MILLER, LLP
     33 West Mission Street, Suite 201
4    Santa Barbara, California 93101
     Telephone: (805) 963-2345
5
     RANDALL RICH (SBN 137312)
6    Rpeco@aol.com
     LAW OFFICES OF RANDALL RICH
7    3415 S. Sepulveda Bl., Suite 1100
     Los Angeles, CA 90034
8    Telephone: (310) 739-2222
9    Attorneys for Plaintiff ANTHONY JACKSON
10
                              UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
                                    WESTERN DIVISION
13
     UNITED STATES OF AMERICA ex               No. CV 12-01755 MWF (CWx)
14   rel. ANTHONY JACKSON, and
     ANTHONY JACKSON, an individual,           ORDER OF DISMISSAL OF ACTION
15
                Plaintiffs,                    [JOINT STIPULATED REQUEST FOR
16                                             DISMISSAL OF ACTION AND UNITED
                       v.                      STATES’ CONSENT THEREON FILED
17                                             CONCURRENTLY HEREWITH]
     METAL IMPROVEMENT COMPANY,
18   a California Limited Liability Company,
     CURTISS WRIGHT SURFACE
19   TECHNOLOGIES, a Limited Liability
     Company, and DOES 1-50, inclusive,
20
                Defendants
21
22
23
24
25
26
27
28
1          Plaintiffs United States of America (“United States”) and Qui Tam Plaintiff
2    Anthony Jackson (“Jackson”), having jointly requested, pursuant to Rule 41(a)(2) of the
3    Federal Rules of Civil Procedure, and in accordance with and subject to the settlement
4    agreement of December 14, 2019 (“the Settlement Agreement”), among these parties and
5    defendants Metal Improvement Company, Inc., (“MIC”), and Curtiss Wright Surface
6    Technologies, that the above-captioned action (“this action”) against defendants be
7    dismissed,
8          IT IS ORDERED that:
9          1.     With respect to the Covered Conduct as defined in the Settlement
10   Agreement, this action is dismissed against MIC and Curtiss Wright Surface
11   Technologies with prejudice as to the United States, and Jackson, subject to the terms of
12   the Settlement Agreement; and
13         2.     With respect to conduct that is outside the Covered Conduct as defined in
14   the Settlement Agreement:
15         (a) this action is dismissed against MIC Curtiss Wright Surface Technologies
16   without prejudice as to the United States, and
17         (b) this action is dismissed against MIC and Curtiss Wright Surface Technologies
18   with prejudice as to Jackson, subject to the terms of the Settlement Agreement.
19
20         IT IS SO ORDERED.
21
22
23   Dated: December 18, 2019                      ________________________________
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28
                                               1
